DLD-019                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 21-2507
                                       ___________

                           IN RE: DONTAIE ANDERSON,
                                                Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 28, 2021

                Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                           (Opinion filed: November 23, 2021)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Dontaie Anderson has filed a petition for a writ of mandamus requesting that we

direct the recusal of the judge overseeing his state criminal proceedings, vacate his

convictions, appoint a new criminal defense attorney, and order a new trial.

       Our mandamus jurisdiction derives from 28 U.S.C. § 1651, which grants us the

power to “issue all writs necessary or appropriate in aid of [our jurisdiction] and


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
agreeable to the usages and principles of law.” A writ of mandamus is an extreme remedy

that is invoked only in extraordinary situations. See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976). Traditionally, it may be used “only ‘to confine an inferior

court to a lawful exercise of its prescribed jurisdiction,’” id. (quoting Will v. United

States, 389 U.S. 90, 95 (1967)), and our “jurisdiction to issue writs of mandamus under

28 U.S.C. § 1651 lies in cases in which potential appellate jurisdiction exists,” In re

Richards, 213 F.3d 773, 779 (3d Cir. 2000).

         Thus, we generally lack jurisdiction to compel action by a state court in the

manner Anderson requests. See In re Grand Jury Proceedings, 654 F.2d 268, 278 (3d Cir.

1981) (federal court “ordinarily may not issue a writ of mandamus to compel a state court

to exercise jurisdiction entrusted to it”); In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963)

(per curiam) (holding district court had no jurisdiction to issue a writ of mandamus

compelling action by a state court); cf. Malhan v. Sec’y U.S. Dep’t of State, 938 F.3d

453, 462 (3d Cir. 2019) (emphasizing that abstention under Younger v. Harris, 401 U.S.

37 (1971), aims to avoid federal-court interference in ongoing criminal proceedings).

         Accordingly, we will deny Anderson’s petition for writ of mandamus.1




1
    Anderson’s motion for appointment of counsel is denied.
                                            2